Order entered May 8, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00083-CV

    BEVER PROPERTIES, LLC, AND JESSE M. TAYLOR, D.D.S., P.A., Appellants

                                              V.

PLANO PARKWAY OFFICE CONDOMINIUMS, A/K/A PLANO PARKWAY OFFICE
    OWNERS ASSOCIATIONS, AND DR. JOJO CHEUNG, D.D.S., Appellees

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-04855-2013

                                          ORDER
       We GRANT appellants’ May 7, 2014 first unopposed motion to extend time to file brief

and ORDER the brief be filed no later than June 13, 2014.


                                                    /s/     ELIZABETH LANG-MIERS
                                                            JUSTICE